Exhibit (iv) FIDELITY BOND ANALYSIS SHEET Sum of Gross Assets Stand-Alone Series Amount of at 6/30/10 Gross Assets Bond Required (in millions (in millions (in thousands 000,000 omitted) 000,000 omitted) 000 omitted) Asian Small Companies Portfolio 121.8 525 Boston Income Portfolio 2,628.5 1900 Build America Bond Portfolio 27.1 300 Global Dividend Income Portfolio 390.8 750 Eaton Vance California Municipal Income Trust 150.4 600 Eaton Vance Enhanced Equity Income Fund 489.3 750 Eaton Vance Enhanced Equity Income Fund II 563.6 900 Eaton Vance Insured California Municipal Bond Fund 454.3 750 Eaton Vance Insured California Municipal Bond Fund II 79.4 450 Eaton Vance Insured Massachusetts Municipal Bond Fund 39.9 350 Eaton Vance Insured Michigan Municipal Bond Fund 34.4 300 Eaton Vance Insured Municipal Bond Fund 1,458.4 1250 Eaton Vance Insured Municipal Bond Fund II 207.7 600 Eaton Vance Insured New Jersey Municipal Bond Fund 57.4 400 Eaton Vance Insured New York Municipal Bond Fund 346.0 750 Eaton Vance Insured New York Municipal Bond Fund II 55.2 400 Eaton Vance Insured Ohio Municipal Bond Fund 49.0 350 Eaton Vance Insured Pennsylvania Municipal Bond Fund 62.6 400 Eaton Vance Limited Duration Income Fund 2,694.6 1900 Eaton Vance Massachusetts Municipal Income Trust 60.0 400 Eaton Vance Michigan Municipal Income Trust 45.6 350 Eaton Vance Municipal Income Trust 423.1 750 Eaton Vance National Municipal Opportunities Trust 371.4 750 Eaton Vance New Jersey Municipal Income Trust 101.6 525 Eaton Vance New York Municipal Income Trust 117.2 525 Eaton Vance Ohio Municipal Income Trust 62.1 400 Eaton Vance Pennsylvania Municipal Income Trust 59.5 400 Eaton Vance Risk-Managed Diversified Equity Income Fund 1,064.9 1250 Eaton Vance Short Duration Diversified Income Fund 341.7 750 Eaton Vance Senior Floating-Rate Trust 761.1 1000 Eaton Vance Senior Income Trust 386.6 750 Eaton Vance Tax-Advantaged Dividend Income Fund 1,432.6 1250 Eaton Vance Floating-Rate Income Trust 873.8 1000 Eaton Vance Tax-Advantaged Bond and Option Strategies Fund 191.1 600 Eaton Vance Tax-Advantaged Global Dividend Income Fund 1,304.2 1250 Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund 362.7 750 Eaton Vance Tax-Managed Emerging Markets Fund 1,847.6 1500 Eaton Vance Tax-Managed Buy-Write Income Fund 335.3 750 Eaton Vance Tax-Managed Buy-Write Opportunities Fund 804.0 1000 Eaton Vance Tax-Managed Diversified Equity Income Fund 1,691.5 1500 Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 1,236.3 1250 Eaton Vance Tax-Managed Global Diversified Equity Income Fund 3,127.0 2100 Emerging Markets Local Income Portfolio 169.0 600 Emerging Markets Portfolio 49.6 350 Floating Rate Portfolio 5,162.7 2500 Global Growth Portfolio 45.9 350 Single Insureds.xls Fidelity Bond Analysis Page 1 of 3 Gross Assets Stand-Alone Series Amount of at 6/30/10 Gross Assets Bond Required (in millions (in millions (in thousands 000,000 omitted) 000,000 omitted) 000 omitted) Global Opportunities Portfolio 553.7 900 Government Obligations Portfolio 1,061.3 1250 Greater China Growth Portfolio 221.2 600 Inflation-Linked Securities Portfolio 1.8 100 Multi-Cap Growth Portfolio 146.4 525 High Income Opportunities Portfolio 774.2 1000 International Equity Portfolio 29.5 300 International Income Portfolio 155.0 600 Investment Grade Income Portfolio 138.9 525 Investment Portfolio 536.5 900 Large-Cap Core Research Portfolio 193.3 600 Large-Cap Growth Portfolio 163.4 600 Focused Growth Portfolio 28.3 300 Large-Cap Value Portfolio 15,138.0 2500 Multi-Sector Portfolio 73.2 400 Senior Debt Portfolio 1,651.1 1500 Small-Cap Portfolio 146.4 525 SMID-Cap Portfolio 455.9 750 Greater India Portfolio 723.6 900 Special Equities Portfolio 59.8 400 Global Macro Portfolio 6,357.5 2500 Tax-Managed Growth Portfolio 7,973.6 2500 Tax-Managed International Equity Portfolio 157.9 600 Tax-Managed Mid-Cap Core Portfolio 72.1 400 Tax-Managed Multi-Cap Growth Portfolio 117.6 525 Tax-Managed Small-Cap Portfolio 150.8 600 Tax-Managed Small-Cap Value Portfolio 68.6 400 Tax-Managed Value Portfolio 1,718.6 1500 Dividend Builder Portfolio 1,242.1 1250 Worldwide Health Sciences Portfolio 1,049.8 1250 Alabama Municipals Fund 59.5 Arizona Municipals Fund 94.3 Arkansas Municipals Fund 71.0 California Municipals Fund 198.9 Colorado Municipals Fund 35.2 Connecticut Municipals Fund 129.9 Georgia Municipals Fund 82.0 Kentucky Municipals Fund 52.4 Louisiana Municipals Fund 38.6 Maryland Municipals Fund 99.9 Massachusetts Municipals Fund 232.1 Michigan Municipals Fund 50.0 Minnesota Municipals Fund 107.3 Missouri Municipals Fund 99.9 National Municipals Fund 5,769.1 New Jersey Municipals Fund 252.0 New York Municipals Fund 363.9 North Carolina Municipals Fund 115.2 Single Insureds.xls Fidelity Bond Analysis Page 2 of 3 Gross Assets Stand-Alone Series Amount of at 6/30/10 Gross Assets Bond Required (in millions (in millions (in thousands 000,000 omitted) 000,000 omitted) 000 omitted) Ohio Municipals Fund 279.3 Oregon Municipals Fund 150.6 Pennsylvania Municipals Fund 307.5 Rhode Island Municipals Fund 47.6 South Carolina Municipals Fund 173.8 Tennessee Municipals Fund 57.7 Virginia Municipals Fund 139.6 Eaton Vance Municipals Trust Series Totals AMT-Free Limited Maturity Municipals Fund 73.8 California Limited Maturity Municipals Fund 27.0 Massachusetts Limited Maturity Municipals Fund 68.4 National Limited Maturity Municipals Fund 682.9 New Jersey Limited Maturity Municipals Fund 49.0 New York Limited Maturity Municipals Fund 104.1 Pennsylvania Limited Maturity Municipals Fund 65.4 Eaton Vance Investment Trust Series Totals Insured Municipals Fund 65.2 High Yield Municipals Fund 720.7 Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund 695.0 Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund 1.5 Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund 1.9 Kansas Municipals Fund 34.8 Eaton Vance Municipals Trust II Series Totals Eaton Vance AMT-Free Municipal Bond Fund 701.6 Eaton Vance Structured Emerging Markets Fund 1,275.7 Eaton Vance Structured International Equity Fund 22.1 Eaton Vance Tax Free Reserves 73.3 Eaton Vance Tax-Managed Global Dividend Income Fund 1,113.6 Eaton Vance U.S. Government Money Market Fund 199.3 Eaton Vance Mutual Funds Trust Series Totals Eaton Vance Commodity Strategy Fund 40.6 Eaton Vance Enhanced Equity Option Income Fund 9.5 Eaton Vance Real Estate Fund 1.6 Eaton Vance Risk-Managed Equity Option Income Fund 280.1 Eaton Vance Small-Cap Value Fund 30.2 Eaton Vance Special Investment Trust Series Totals Eaton Vance VT Floating-Rate Income Fund 363.3 Eaton Vance VT Large-Cap Value Fund 41.3 Eaton Vance VT Worldwide Health Sciences Fund 15.6 Eaton Vance Variable Trust Series Totals TOTALS *All non-SEC registered funds are excluded. Number of Funds Single Insureds.xls Fidelity Bond Analysis Page 3 of 3
